Citation Nr: 1632740	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-02 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals left eye injury/stye.

2.  Entitlement to service connection for residuals right hand injury.

3.  Entitlement to service connection for status post repaired left inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to April 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran failed to report for an August 19, 2015 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Within 15 days the Veteran's representative submitted a motion for a new hearing date.  The letter explained that on the way to the hearing the Veteran became ill and had to reroute to a VA emergency room for medical treatment.  Included with the request for a new hearing were copies of the VA emergency room records indicating that the Veteran received VA medical treatment on August 19, 2015.  The Board finds that good cause has been shown for the Veteran's failure to appear for his scheduled hearing.  Accordingly his claims are remanded in order that he may be provided a rescheduled hearing before a VLJ.  See 38 C.F.R. § 20.704(d).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the desired Board videoconference hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




